


116 HR 2697 IH: Corporal Ronil Singh and Fallen Heroes Scholarship Act
U.S. House of Representatives
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2697
IN THE HOUSE OF REPRESENTATIVES

May 14, 2019
Mr. Harder of California introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To increase Federal Pell Grants for the children of fallen public safety officers, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Corporal Ronil Singh and Fallen Heroes Scholarship Act.  2.Calculation of eligibilitySection 473(b)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087mm(b)(2)) is amended— 
(1)in subparagraph (B), by inserting , or spouse after guardian; and  (2)in subparagraph (C), by insert , or spouse’s after guardian’s. 
3.Calculation of Pell Grant amountSection 401(b)(2) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(2)) is amended— (1)by striking the matter preceding clause (i) of subparagraph (A) and inserting the following: 
 
(2) 
(A)Subject to subparagraph (C), the amount of the Federal Pell Grant for a student eligible under this part shall be—; and  (2)by adding at the end the following new subparagraph: 
 
(C)In the case of a student who meets the requirements of subparagraphs (A), (B)(ii), and (C) of section 473(b)(2)— (i)clause (ii) of subparagraph (A) of this paragraph shall be applied by substituting from the amounts appropriated in the last enacted appropriation Act applicable to that award year, an amount equal to the amount of the increase calculated under paragraph (7)(B) for that year for the amount of the increase calculated under paragraph (7)(B) for that year; and 
(ii)such student— (I)shall be provided an amount under clause (i) of this subparagraph only to the extent that funds are specifically provided in advance in an appropriation Act to such students for that award year; and 
(II)shall not be eligible for the amounts made available pursuant to clauses (i) through (iii) of paragraph (7)(A)..  4.Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Budget Committee of the House of Representatives, provided that such statement has been submitted prior to the vote on passage. 
5.Effective dateThis Act and the amendments made by this Act shall take effect on June 1, 2019.   